            CASE 0:17-cv-03058-SRN-HB Doc. 245 Filed 11/17/20 Page 1 of 1



                                                                                                  Kutak Rock LLP
                                                  60 South Sixth Street, Suite 3400, Minneapolis, MN 55402-4018
                                                                                             office 612.334.5000

                                                                                              K. Jon Breyer
                                                                                                  612.334.5057
                                                                                     jon.breyer@kutakrock.com




                                      November 17, 2020

Via ECF
The Honorable Susan Richard Nelson
U.S. District Court
316 North Robert Street
772 Federal Building
St. Paul, MN 55101

Re:      Brock Fredin v. Lindsey Middlecamp, Case No. 17-CV-3058 (SRN/HB)
         Brock Fredin v. Grace Miller and Catherine Schaefer, Case No. 18-CV-466 (SRN/HB)

Dear Judge Nelson,

         I represent Defendants in the above-referenced matters. Yesterday Plaintiff Brock Fredin
filed a sealed Declaration in support of his motion to seeking to have this Court waive the
appellate filing fees pursuant to Federal Rule Civil Appellate Procedure Rule 24(a)(1) (Docs. 209
and 241). Defendants are unable to assess or respond to the motion because all of the relevant
information supporting the motion has been sealed and cannot be viewed by Defendants.
Presumably, Fredin has filed documents attempting to establish the basis for proceeding in forma
pauperis. These documents likely include financial records and account statements for which
L.R. 5.2, 5.5 and 5.6 permit redacting social security numbers and account numbers. However,
no additional information should be redacted or sealed. We respectfully request that the Court
instruct Fredin to refile the Declaration, with only the social security numbers and account
numbers redacted from the exhibits. In the absence of this instruction, Defendants are prejudiced
by the inability to assess or contest the motion.

                                               Sincerely,
                                               /s/ K. Jon Breyer
                                               K. Jon Breyer

cc:      Brock Fredin (via ECF)




4834-1689-5698.1
